Case 3:19-cr-00001-TJC-PDB Document 87 Filed 12/23/19 Page 1 of 2 PageID 982



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


 UNITED STATES OF AMERICA               )
                                        )
              v.                        )       CASE NO. 3:19-cr-00001-TJC-PDB
                                        )
 JOHN R. NETTLETON,                     )
                                        )
              Defendant.                )


                                  STIPULATIONS

      Attached please find copies of the signed stipulations entered into by the

parties to date in the above-captioned matter.

                                 Respectfully submitted,

                                 /s/ Todd Gee
                                 Counsel for the Government
                                 TODD GEE
                                 Deputy Chief, Public Integrity Section
                                 Todd.Gee2@usdoj.gov
                                 PETER M. NOTHSTEIN
                                 Trial Attorney, Public Integrity Section
                                 Peter.Nothstein@usdoj.gov
                                 Criminal Division
                                 U.S. Department of Justice
                                 1331 F Street, NW
                                 3rd Floor
                                 Washington, DC, 20005
                                 Telephone: (202) 514-1412


                                 DATED: December 23, 2019




                                            1
Case 3:19-cr-00001-TJC-PDB Document 87 Filed 12/23/19 Page 2 of 2 PageID 983
US v. JOHN NETTLETON                                     Case No. 3:19-cr-0001-TJC-PDB


                            CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this date, I electronically filed the foregoing

pleading with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to the attorneys of record for the defendant.

Dated: December 23, 2019                   /s/ Todd Gee
                                         Todd Gee, Deputy Chief
                                         Peter M. Nothstein, Trial Attorney
                                         Public Integrity Section
                                         Criminal Division
                                         U.S. Department of Justice




                                            2
